Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, footwear, claims 1-17 in the reply filed on 9/27/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9730486 and/or 10888138. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a footwear appliance comprising a linkage/upper plane, an attachment/lower plane, and a force mitigation assembly/impact absorbing structure comprising an elastic field/elongate resilient member and rigid extending members.
Terminal Disclaimer
The terminal disclaimer filed on 5/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9730486 and/or 10888138 has been reviewed and is NOT accepted because the person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.  37 CFR 1.321(a) and (b). (See FP 14.26.08).  Resubmit TD along with no additional fees required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “linkage to a footwear upper …responsive to movement based on activity of the wearer” is confusing, vague, and indefinite because it is not clear what limitations applicant intends to encompass with such language, i.e. what makes the linkage responsive.  It is not clear if a wearer interface is positively recited, an intended use recitation or what structures are intended to be encompassed by such language.  Also, it is not clear if a footwear upper is positively recited or recited as intended use, it appears to attempt to define a linkage in reference to an undefined element, i.e. an upper.
     In claim 1 the phrases “an attachment to a sole surface” and “extending from the attachment to the sole surface” are confusing, vague, and indefinite because it is not clear if applicant is positively reciting and claiming “a sole surface” or if such recitation is merely a recitation of intended use.
     In claim 1 the phrase “an attachment …for receiving ground forces…” is confusing, vague, and indefinite because it is not clear what structures are encompassed or required to perform this function or are intended to be encompassed.
     Claim 2 recites an intended function but fails to provide structure or guidance as to what structures would be encompassed rendering the claim vague and indefinite.
     In claim 7 the phrase “extending from the linkage to the footwear upper” is confusing, vague, and indefinite in that it is not clear if an upper has been positively recited or what disclosed structures applicant is referring to or intends to encompass.
     In claim 9 the phrase “rigid member attached to either the linkage and the sole surface”, and in claim 10 the phrases “extending from either the sole surface or the wearer interface” are confusing, vague, and indefinite in that it is not clear if a sole surface/wearer interface has been positively recited or what disclosed structures applicant is referring to or intends to encompass.
     In claim 19 the phrase “linkage …responsive to movement based on activity of the wearer” is confusing, vague, and indefinite because it is not clear what limitations applicant intends to encompass with such language, i.e. what makes the linkage responsive.  It is not clear if a wearer interface is positively recited, an intended use recitation or what structures are intended to be encompassed by such language.  
     In claim 19 the phrases “an attachment to a sole surface” and “extending from the attachment to the sole surface” are confusing, vague, and indefinite because it is not clear if applicant is positively reciting and claiming “a sole surface” or if such recitation is merely a recitation of intended use.
     In claim 19 the phrase “an attachment …for receiving ground forces…” is confusing, vague, and indefinite because it is not clear what structures are encompassed or required to perform this function or are intended to be encompassed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldberg (5392537).
     Goldberg shows : A force dissipating device adapted for a footwear appliance,
comprising:
a linkage (212 and/or 214) to a footwear upper defining wearer interface responsive to movement based on activity of the wearer;
an attachment (220, 232, 238, and/or 215) to a sole surface of a footwear bottom for receiving ground forces transmitted from frictional contact between the sole surface and a surface against which
the sole is disposed;
a force mitigation assembly (260, 242, 2623, 230, 250, 222, and 238) in communication with the linkage and the attachment for absorbing force received from the sole surface and directing the received force to the linkage in a controlled manner; and
an elastic field in the force mitigation assembly, the elastic field defined by an
elongated member of a resilient material (260) adapted to deform in response to the received
force, the resilient material disposed against a rigid member (262) extending from the
attachment to the sole surface (as shown in figure 7, element 262 extends from the surface of 232 and from elements 238) and adapted to deform the resilient material in response to
the received force (similar to that shown in figure 4),
the response to the received force based on a deformation section formed from a
length of the elongated member engaged with the rigid member, the resilient material
exerting a counterforce against the deformation (similar to that shown in figure 4).
     In reference to claim 2 see figure 4 which shows the claimed function.
     In reference to claims 4-7, element 260 is considered to be an elongated member and elements 262 and 230 are considered to be rigid members in that they are rigid enough to prevent element 260 from moving inasmuch as applicant has defined and claimed such.
     In reference to claim 5, the length of element 260 is considered to remain substantially constant in that the space it is located in formed by 230 and 262 is substantially constant and not changing so the overall length, i.e. distance heel to toe is substantially constant inasmuch as applicant has claimed and defined such.
Claim(s) 1, 2, 4, 6, 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drollinger (2006/0032092).
     Drollinger shows : A force dissipating device adapted for a footwear appliance,
comprising:
a linkage (1) to a footwear upper defining wearer interface responsive to movement based on activity of the wearer;
an attachment (9) to a sole surface of a footwear bottom for receiving ground forces transmitted from frictional contact between the sole surface and a surface against which
the sole is disposed;
a force mitigation assembly (2-7, 12-17, and 19 and shown in figure 6) in communication with the linkage and the attachment for absorbing force received from the sole surface and directing the received force to the linkage in a controlled manner; and
an elastic field in the force mitigation assembly, the elastic field defined by an
elongated member of a resilient material (19) adapted to deform in response to the received
force, the resilient material disposed against a rigid member (the blocks/plates (12-17 at 22) are considered to be rigid members in that they are rigid enough to retain element 19 inasmuch as applicant has defined and claimed such) extending from the attachment to the sole surface (at 22) adapted to deform the resilient material in response to the received force (as shown in figure 4),
the response to the received force based on a deformation section formed from a
length of the elongated member engaged with the rigid member, the resilient material
exerting a counterforce against the deformation (similar to that shown in figure 4).
     In reference to claim 2 see figure 4 which shows the claimed function.
     In reference to claims 4, 6, 7, element 19 is considered to be an elongated member and the ends of the slots (at 23) and the blocks/plates (12-17 at 22) are considered to be rigid members in that they are rigid enough to retain element 19 at 20 and/or 21 inasmuch as applicant has defined and claimed such.
Claim(s) 1, 2, 4, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore (7654014).
     Moore shows : A force dissipating device adapted for a footwear appliance,
comprising:
a linkage (110) to a footwear upper defining wearer interface responsive to movement based on activity of the wearer;
an attachment (112) to a sole surface of a footwear bottom for receiving ground forces transmitted from frictional contact between the sole surface and a surface against which
the sole is disposed;
a force mitigation assembly (figure 3A) in communication with the linkage and the attachment for absorbing force received from the sole surface and directing the received force to the linkage in a controlled manner; and
an elastic field in the force mitigation assembly, the elastic field defined by an
elongated member of a resilient material (150) adapted to deform in response to the received
force, the resilient material disposed against a rigid member (114) extending from the attachment to the sole surface (110) adapted to deform the resilient material in response to the received force (as shown in figure 3A),
the response to the received force based on a deformation section formed from a
length of the elongated member engaged with the rigid member, the resilient material
exerting a counterforce against the deformation (shown in figure 1B).
     In reference to claim 2 see figure 1B which shows the claimed function.
     In reference to claims 3-4, 6, 7, element 150 is considered to be an elongated member and the ends of the slot (at 121) and element (114) are considered to be rigid members in that they are rigid enough to retain elements inasmuch as applicant has defined and claimed such.
Allowable Subject Matter
Claims 8-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
      In response to applicants’ arguments directed towards the areas in which forces are directed and/or a uniform elastic field, the absorbing forces without regard to the vector/direction of the force, the deformation section defines the deformation section by a constant length of the elongated member engage with or wrapped around a rigid member, as well as the other arguments on page 9 of applicants arguments, the claims do not provide any limitations directed towards such and therefore these arguments are not persuasive.  	The limitations on which the Applicant relies are not stated in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732